{¶ 43} I concur with the disposition of this case by the majority, but I write separately to provide further explanation of my analysis of the hearsay — notice issue.
 {¶ 44} In a summary judgment proceeding, the non-moving party is entitled to have the evidence construed most strongly in the non-moving party's favor. In the case sub judice that means that the trial court must construe Edwards McConaughead's testimony, regarding his statements that his daughter gave the landlord notice of the problem with the stairs, in the most favorable way to appellants. And that means that the trial court must construe these statements in a way that would make them admissible as evidence if there is a way to do that. In this case there is. These statements are admissible if Ed McConaughead was present when his daughter gave notice to the landlord of the problems with the steps.
 {¶ 45} For that reason, I concur with the disposition of this case by the majority.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the January 27, 2004 Judgment Entry of the Stark County Court of Common Pleas is reversed and this case remanded for further proceedings in accordance with the law and our opinion. Costs assessed to appellee.